PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/838,488
Filing Date: 2 Apr 2020
Appellant(s): Semiconductor Energy Laboratory Co., Ltd.



__________________
David B. Hardy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/31/2022 appealing from the Office action mailed 01/13/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/03/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in view of Takazawa (US 2013/0070133 A1) in view of Watanabe (US 2014/0253792 A1) in view of Ohkawa (US 2005/0237405 A1).

Regarding claim 2, Yamakawa teaches a semiconductor device comprising:
a pixel portion comprising a first pixel, a second pixel, a third pixel, and a fourth pixel (Yamakawa, Fig. 3, pixel array 32, A pixel may be either a pixel as configured in Figure 4 or Figure 9.);
wherein the pixel portion comprises: 
a photodiode (Yamakawa, Fig. 4, Photodiode 51, Fig. 9, Photodiode 51-1); 
a first transistor (Yamakawa, Fig. 4, transfer transistor 52, Fig. 9, transfer transistor 52-1);
 a second transistor (Yamakawa, Fig. 4, reset transistor 55, Fig. 9, reset transistor 55); 
a third transistor (Yamakawa, Fig. 4, amplifier transistor 53, Fig. 9, amplifier transistor 53); and 
a capacitor (Yamakawa, Fig. 4, Capacitor 58 or 59, Fig. 9, Capacitor 58 or 59), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the photodiode (Yamakawa, Fig. 4, transfer transistor 52, A source or drain of the first transistor is connected to an electrode of the photodiode. Fig. 9, transfer transistor 52-1, A source or drain of the first transistor is connected to an electrode of the photodiode.),
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and one electrode of the capacitor (Yamakawa, Fig. 4, transfer transistor 52, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56). Fig. 9, transfer transistor 52-1, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56).), 
wherein the other electrode of the photodiode is electrically connected to the other electrode of the capacitor (Yamakawa, Figs. 4, 9 and 12-13, The other electrode of the photodiode and capacitor are connected to ground.), 
wherein a wiring electrically connected to a gate electrode of the first transistor (Yamakawa, Fig. 13, 42T-1), a wiring electrically connected to a gate electrode of the second transistor (Yamakawa, Fig. 13, 42R), and a wiring electrically connected to the other electrode of the photodiode (Yamakawa, Figs. 12-13, 68-1, Paragraphs 0128 and 0130, Wiring 68-1 is connected to ground which is also connected to the other electrode of the photodiode.) are formed in a same layer (Yamakawa, Fig. 13, Paragraphs 0129-0131), and 
wherein the semiconductor device is an imaging device (Yamakawa, Fig. 3, pixel array 32, Paragraph 0056).
However, Yamakawa does not teach a first switch and a second switch located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a first wiring located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a second wiring electrically connected to the first pixel and the second pixel; and a third wiring electrically connected to the third pixel and the fourth pixel, a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer, wherein a first terminal of the first switch is electrically connected to the first wiring, wherein a second terminal of the first switch is electrically connected to the second wiring, wherein a first terminal of the second switch is electrically connected to the first wiring, wherein a second terminal of the second switch is electrically connected to the third wiring, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a first step in one frame period, wherein the first switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the second wiring, and an electric signal is configured to be read from the first pixel and the second pixel in a second step in the one frame period after the first step, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a third step in the one frame period after the second step, and wherein the second switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the third wiring, and an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step in the one frame period after the third step, a silicon oxide film over the photodiode; a light-blocking layer including tungsten over the silicon oxide film, nor a color filter over the light-blocking layer.
In reference to Kurogi, Kurogi teaches a silicon oxide film (Kurogi, Fig. 3, insulation layer 121, Paragraph 0077) over a photodiode (Kurogi, Fig. 3, photodiode 21 including 101pa, Paragraph 0061); a light-blocking layer including tungsten over the silicon oxide film (Kurogi, Fig. 3, light shielding layer 122 and flattening film 123, Paragraph 0077), and a color filter over the light-blocking layer (Kurogi, Fig. 3, color filter CF, Paragraph 0079).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamakawa with the insulation layer, light-blocking layer and color filter as seen in Kurogi to allow the device to form color images, prevent stray light from crossing between pixels, and provide an insulating surface to form the light-blocking layer and color filter on.
However, the combination of Yamakawa and Kurogi does not teach a first switch and a second switch located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a first wiring located outside the first pixel, the second pixel, the third pixel, and the fourth pixel; a second wiring electrically connected to the first pixel and the second pixel; and a third wiring electrically connected to the third pixel and the fourth pixel, a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer, wherein a first terminal of the first switch is electrically connected to the first wiring, wherein a second terminal of the first switch is electrically connected to the second wiring, wherein a first terminal of the second switch is electrically connected to the first wiring, wherein a second terminal of the second switch is electrically connected to the third wiring, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a first step in one frame period, wherein the first switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the second wiring, and an electric signal is configured to be read from the first pixel and the second pixel in a second step in the one frame period after the first step, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a third step in the one frame period after the second step, and wherein the second switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the third wiring, and an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step in the one frame period after the third step.
In reference to Takazawa, Takazawa teaches a semiconductor device (Takazawa, Fig. 7) comprising:
a pixel portion comprising a first pixel, a second pixel, a third pixel, and a fourth pixel (Takazawa, Fig. 7, Pixel 1, The first and second pixels are the pixels on the first row and the third and fourth pixels are on the second row.);
a first switch and a second switch located outside the first pixel, the second pixel, the third pixel, and the fourth pixel (Takazawa, Fig. 7, Switch 12, The first switch is connected to the first row and the second switch is connected to the second row.);
a first wiring located outside the first pixel, the second pixel, the third pixel, and the fourth pixel (Takazawa, Fig. 7, Element VDD);
a second wiring electrically connected to the first pixel and the second pixel (Takazawa, Fig. 7, Power supply line 13 of the first row.); and
a third wiring electrically connected to the third pixel and the fourth pixel (Takazawa, Fig. 7, Power supply line 13 of the second row.), 
wherein a first terminal of the first switch is electrically connected to the first wiring (Takazawa, Fig. 7, Element T2 of the first row.),
wherein a second terminal of the first switch is electrically connected to the second wiring (Takazawa, Fig. 7, Element T1 of the first row.),
wherein a first terminal of the second switch is electrically connected to the first wiring (Takazawa, Fig. 7, Element T2 of the second row.),
wherein a second terminal of the second switch is electrically connected to the third wiring (Takazawa, Fig. 7, Element T1 of the second row.),
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a first step (Takazawa, Fig. 6, Time t1-t3, Paragraphs 0087-0088 and 0101), 
wherein the first switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the second wiring, and an electric signal is configured to be read from the first pixel and the second pixel in a second step after the first step (Takazawa, Fig. 6, Time t10-t11, Paragraph 0102, Fig. 7, Paragraph 0126, Fig. 8, second amplification transistor 111, Paragraph 0079, In order to readout a signal at time t10-t11 for the embodiment 2 of Figures 7 and 8, the first switch must be on to connect the second amplification transistor to VDD (a potential of the first wiring is configured to be supplied to the second wiring).);
wherein the second switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the third wiring, and an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step (Takazawa, Fig. 6, Time t11-t12, Paragraph 0107, Fig. 7, Paragraph 0126, Fig. 8, second amplification transistor 111, Paragraph 0079, In order to readout a signal at time t11-t12 for the embodiment 2 of Figures 7 and 8, the second switch must be on to connect the second amplification transistor to VDD (a potential of the first wiring is configured to be supplied to the third wiring).).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa and Kurogi with the pixel power controlling circuit of Takazawa to suppress an increase in current consumption by turning off power to pixel rows not in use (Takazawa, Paragraph 0133).
However, the combination of Yamakawa, Kurogi and Takazawa does not teach a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer, wherein the first step in one frame period, the second step in the one frame period, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a third step in the one frame period after the second step, and an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step in the one frame period after the third step.
In reference to Watanabe, Watanabe teaches capturing a first image (Watanabe, Fig. 2, High image 201) and a second image (Watanabe, Fig. 2, Low image 202) in one frame period (Watanabe, Fig. 2, Frame rate of HDR moving image (1/30s), Paragraph 0048).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi and Takazawa with the method of performing image capture as seen in Watanabe to capture an image with a dynamic range wider than the range of the image sensor and produce a better exposed image (Watanabe, Paragraph 0004). Further, to capture the second image (Watanabe, Fig. 2, Low image 202) for producing the HDR image, the steps of capturing an image of Takazawa would be repeated with a shorter exposure time. Therefore, the first step is considered to be the reset of the first through fourth pixels of the first image, the second step is considered to be the reading of the first and second pixels of the first image, the third step is considered to be the reset of the first through fourth pixels of the second image, and the fourth step is considered to be the reading of the third and fourth pixels of the second image. 
However, the combination of Yamakawa, Kurogi, Takazawa and Watanabe does not teach a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Fig. 1, transfer transistor TG1), a second transistor (Ohkawa, Fig. 1, reset transistor RST), and a third transistor (Ohkawa, Fig. 1, source follower transistor SF-Tr), a wiring electrically connected to a gate electrode of the first transistor (Ohkawa, Fig. 3, TG line 32b, Paragraph 0084), a wiring electrically connected to a gate electrode of the second transistor (Ohkawa, Fig. 3, RST line 32c, Paragraph 0084), and a wiring directly connected to one of a source and a drain of the third transistor (Ohkawa, Fig. 3, lead interconnection 32g and contact plug 30g, Paragraph 0084) are formed in a same layer (Ohkawa, Fig. 3, Paragraph 0084).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi, Takazawa and Watanabe with a wiring directly connected to one of a source and a drain of the third transistor in the wiring layer of Yamakawa (Fig. 13) to provide a lead interconnection for a voltage line (Ohkawa, Paragraph 0096). That is, Yamakawa discloses amplifier transistor 53 and reset transistor 55 are both connected to VDD but does not disclose the connection to VDD in the wiring layout. Ohkawa provides explicit disclosure of connecting a reset transistor and amplification (source follower) transistor to a voltage line using a wiring formed in a first wiring layer (Ohkawa, Figs. 3 and 4).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in view of Takazawa (US 2013/0070133 A1) in view of Watanabe (US 2014/0253792 A1) in view of Ohkawa (US 2005/0237405 A1) in view of Yamazaki et al. (US 2011/0147739 A1).

Regarding claim 4, the combination of Yamakawa, Kurogi, Takazawa, Watanabe and Ohkawa teaches the semiconductor device according to claim 2 (see claim 2 analysis).
However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe and Ohkawa does not teach wherein a channel formation region of the first transistor includes an oxide semiconductor.
In reference to Yamazaki et al. (hereafter referred as Yamazaki), Yamazaki teaches a channel formation region of the transistor includes an oxide semiconductor (Yamazaki, Paragraphs 0001, 0055-0056 and 0193).
These arts are analogous since they are all related to semiconductor devices using transistors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe and Ohkawa with the transistor of Yamazaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Yamakawa, Kurogi, Takazawa, Watanabe and Ohkawa with the transistor of Yamazaki since it is a known type of transistor and would provide high field-effect mobility and would provide similar and expected results. That is, to use the transistor of Yamazaki for the first transistor. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) Takazawa (US 2013/0070133 A1) in view of Watanabe (US 2014/0253792 A1) in view of Ohkawa (US 2005/0237405 A1) in view of Yamazaki et al. (US 2011/0147739 A1) in view of Xu (US 2006/0203114 A1).

Regarding claim 6, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki teaches the semiconductor device according to claim 4 (see claim 4 analysis), wherein the first and second switch are a double throw switch to connect to either Vdd or ground (Takazawa, Fig. 7).
However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki does not teach wherein the first switch is a first transistor whose channel formation region includes a single-crystal semiconductor, wherein the second switch is a second transistor whose channel formation region includes a single-crystal semiconductor nor and wherein the first transistor is stacked over the first switch and the second switch.
In further reference to Takazawa, Takazawa teaches and wherein the first transistor is stacked over the first switch and the second switch (Takazawa, Figs. 3, 4, 5 and 7, Paragraph 0063, 0065-0066 and 0080, Takazawa teaches a first substrate 20 stacked over a second substrate 21 (Figure 3). The transfer transistor may be placed in a first substrate 20 (Figure 4). Circuit elements including the vertical scanning circuit may be placed on either the first or second substrate. Therefore, the first and second switches may be placed on the second substrate.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki with the method of placing a pixel array and circuit elements on separate substrates as seen in Takazawa to preventing an increase in a chip area (Takazawa, Paragraph 0120).
However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki does not teach wherein the first switch is a first transistor whose channel formation region includes a single-crystal semiconductor, wherein the second switch is a second transistor whose channel formation region includes a single-crystal semiconductor.
In reference to Xu, Xu teaches a method of connecting pixels to Vdd or ground using two switches (Xu, Fig. 2, Elements 40 and 125, Paragraph 0012).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki with the two switch method as seen in Xu.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa and Yamazaki with the two switch method as seen in Xu since it is a simple and known method of using switches to connect to power or ground and would provide similar and expected results. Further, official notice is taken that it is known for a switch to be a transistor.
However, the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa, Yamazaki and Xu does not teach wherein the transistors of the first and second switch have channel formation region which include a single-crystal semiconductor, 
In further reference to Yamazaki, Yamazaki teaches wherein a channel formation region of a transistor includes a single-crystal semiconductor (Yamazaki, Paragraphs 0001, 0055-0056 and 0193).
These arts are analogous since they are all related to semiconductor devices using transistors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa, Yamazaki and Xu with the transistor of Yamazaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa, Yamazaki and Xu with the transistor of Yamazaki since it is a known type of transistor and would provide high field-effect mobility and would provide similar and expected results. That is, to use the transistor of Yamazaki as the transistors of the switches.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in view of Ohkawa (US 2005/0237405 A1).

Regarding claim 10, Yamakawa teaches a semiconductor device comprising a pixel portion (Yamakawa, Fig. 3, pixel array 32), the pixel portion (Yamakawa, Fig. 4 or Fig. 9, A pixel may be either a pixel as configured in Figure 4 or Figure 9.) comprising: 
a photodiode (Yamakawa, Fig. 4, Photodiode 51, Fig. 9, Photodiode 51-1); 
a first transistor (Yamakawa, Fig. 4, transfer transistor 52, Fig. 9, transfer transistor 52-1);
 a second transistor (Yamakawa, Fig. 4, reset transistor 55, Fig. 9, reset transistor 55); 
a third transistor (Yamakawa, Fig. 4, amplifier transistor 53, Fig. 9, amplifier transistor 53); and 
a capacitor (Yamakawa, Fig. 4, Capacitor 58 or 59, Fig. 9, Capacitor 58 or 59), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the photodiode (Yamakawa, Fig. 4, transfer transistor 52, A source or drain of the first transistor is connected to an electrode of the photodiode. Fig. 9, transfer transistor 52-1, A source or drain of the first transistor is connected to an electrode of the photodiode.),
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and one electrode of the capacitor (Yamakawa, Fig. 4, transfer transistor 52, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56). Fig. 9, transfer transistor 52-1, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56).), 
wherein the other electrode of the photodiode is electrically connected to the other electrode of the capacitor (Yamakawa, Figs. 4 and 9, The other electrode of the photodiode and capacitor are connected to ground.), 
wherein a wiring electrically connected to a gate electrode of the first transistor (Yamakawa, Fig. 13, 42T-1), a wiring electrically connected to a gate electrode of the second transistor (Yamakawa, Fig. 13, 42R), and a wiring electrically connected to the other electrode of the photodiode (Yamakawa, Figs. 12-13, 68-1, Paragraphs 0128 and 0130, Wiring 68-1 is connected to ground which is also connected to the other electrode of the photodiode.) are formed in a same layer (Yamakawa, Fig. 13, Paragraphs 0129-0131), and 
wherein the semiconductor device is an imaging device (Yamakawa, Fig. 3, pixel array 32, Paragraph 0056).
However, Yamakawa does not teach a silicon oxide film over the photodiode; a light-blocking layer including tungsten over the silicon oxide film, a color filter over the light-blocking layer nor a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer.
In reference to Kurogi, Kurogi teaches a silicon oxide film (Kurogi, Fig. 3, insulation layer 121, Paragraph 0077) over a photodiode (Kurogi, Fig. 3, photodiode 21 including 101pa, Paragraph 0061); a light-blocking layer including tungsten over the silicon oxide film (Kurogi, Fig. 3, light shielding layer 122 and flattening film 123, Paragraph 0077), and a color filter over the light-blocking layer (Kurogi, Fig. 3, color filter CF, Paragraph 0079).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamakawa with the insulation layer, light-blocking layer and color filter as seen in Kurogi to allow the device to form color images, prevent stray light from crossing between pixels, and provide an insulating surface to form the light-blocking layer and color filter on.
However, the combination of Yamakawa and Kurogi does not teach a wiring directly connected to one of a source and a drain of the third transistor is formed in the layer.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Fig. 1, transfer transistor TG1), a second transistor (Ohkawa, Fig. 1, reset transistor RST), and a third transistor (Ohkawa, Fig. 1, source follower transistor SF-Tr), a wiring electrically connected to a gate electrode of the first transistor (Ohkawa, Fig. 3, TG line 32b, Paragraph 0084), a wiring electrically connected to a gate electrode of the second transistor (Ohkawa, Fig. 3, RST line 32c, Paragraph 0084), and a wiring directly connected to one of a source and a drain of the third transistor (Ohkawa, Fig. 3, lead interconnection 32g and contact plug 30g, Paragraph 0084) are formed in a same layer (Ohkawa, Fig. 3, Paragraph 0084).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa and Kurogi with a wiring directly connected to one of a source and a drain of the third transistor in the wiring layer of Yamakawa (Fig. 13) to provide a lead interconnection for a voltage line (Ohkawa, Paragraph 0096). That is, Yamakawa discloses amplifier transistor 53 and reset transistor 55 are both connected to VDD but does not disclose the connection to VDD in the wiring layout. Ohkawa provides explicit disclosure of connecting a reset transistor and amplification (source follower) transistor to a voltage line using a wiring formed in a first wiring layer (Ohkawa, Figs. 3 and 4).

Regarding claim 11, the combination of Yamakawa, Kurogi and Ohkawa teaches the semiconductor device according to claim 10 (see claim 10 analysis), wherein the silicon oxide film is in contact with the photodiode; and wherein the light-blocking layer including tungsten is in contact with the silicon oxide film (Kurogi, Fig. 3).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in further view of Itonaga (US 2007/0128954 A1) in view of Ohkawa (US 2005/0237405 A1).

Regarding claim 14, Yamakawa teaches a semiconductor device comprising a pixel portion (Yamakawa, Fig. 3, pixel array 32), the pixel portion (Yamakawa, Fig. 4 or Fig. 9, A pixel may be either a pixel as configured in Figure 4 or Figure 9.) comprising: 
a photodiode (Yamakawa, Fig. 4, Photodiode 51, Fig. 9, Photodiode 51-1); 
a first transistor (Yamakawa, Fig. 4, transfer transistor 52, Fig. 9, transfer transistor 52-1);
 a second transistor (Yamakawa, Fig. 4, reset transistor 55, Fig. 9, reset transistor 55); 
a third transistor (Yamakawa, Fig. 4, amplifier transistor 53, Fig. 9, amplifier transistor 53); and 
a capacitor (Yamakawa, Fig. 4, Capacitor 58 or 59, Fig. 9, Capacitor 58 or 59), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the photodiode (Yamakawa, Fig. 4, transfer transistor 52, A source or drain of the first transistor is connected to an electrode of the photodiode. Fig. 9, transfer transistor 52-1, A source or drain of the first transistor is connected to an electrode of the photodiode.),
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and one electrode of the capacitor (Yamakawa, Fig. 4, transfer transistor 52, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56). Fig. 9, transfer transistor 52-1, The other of the source or drain is connected to 55, the gate of 53 and an electrode of 58 and 59 (through transistor 56).), 
wherein the other electrode of the photodiode is electrically connected to the other electrode of the capacitor (Yamakawa, Figs. 4 and 9, The other electrode of the photodiode and capacitor are connected to ground.), 
wherein a wiring electrically connected to a gate electrode of the first transistor (Yamakawa, Fig. 13, 42T-1), a wiring electrically connected to a gate electrode of the second transistor (Yamakawa, Fig. 13, 42R), and a wiring electrically connected to the other electrode of the photodiode (Yamakawa, Figs. 12-13, 68-1, Paragraphs 0128 and 0130, Wiring 68-1 is connected to ground which is also connected to the other electrode of the photodiode.) are formed in a same layer (Yamakawa, Fig. 13, Paragraphs 0129-0131), and 
wherein the semiconductor device is an imaging device (Yamakawa, Fig. 3, pixel array 32, Paragraph 0056).
However, Yamakawa does not teach a silicon oxide film over the photodiode; a light-blocking layer including tungsten over the silicon oxide film, a color filter over the light-blocking layer, wherein, in a plan view, a first conductive layer comprising a region serving as a gate electrode of the first transistor, a second conductive layer comprising a region serving as a gate electrode of the second transistor and a third conductive layer comprising a region serving as a gate electrode of the third transistor have shapes different from each other, wherein, in a plan view, an opening that reaches the second conductive layer is displaced from center of the second conductive layer, wherein, in a plan view, an opening that reaches the third conductive layer is displaced from center of the third conductive layer, nor a wiring making electrical connection to one of a source and a drain of the third transistor with no intervening transistor is formed in the layer.
In reference to Kurogi, Kurogi teaches a silicon oxide film (Kurogi, Fig. 3, insulation layer 121, Paragraph 0077) over a photodiode (Kurogi, Fig. 3, photodiode 21 including 101pa, Paragraph 0061); a light-blocking layer including tungsten over the silicon oxide film (Kurogi, Fig. 3, light shielding layer 122 and flattening film 123, Paragraph 0077), and a color filter over the light-blocking layer (Kurogi, Fig. 3, color filter CF, Paragraph 0079).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamakawa with the insulation layer, light-blocking layer and color filter as seen in Kurogi to allow the device to form color images, prevent stray light from crossing between pixels, and provide an insulating surface to form the light-blocking layer and color filter on.
However, the combination of Yamakawa and Kurogi does not teach wherein, in a plan view, a first conductive layer comprising a region serving as a gate electrode of the first transistor, a second conductive layer comprising a region serving as a gate electrode of the second transistor and a third conductive layer comprising a region serving as a gate electrode of the third transistor have shapes different from each other, wherein, in a plan view, an opening that reaches the second conductive layer is displaced from center of the second conductive layer, wherein, in a plan view, an opening that reaches the third conductive layer is displaced from center of the third conductive layer, nor a wiring making electrical connection to one of a source and a drain of the third transistor with no intervening transistor is formed in the layer.
In reference to Itonaga, Itonaga teaches wherein, in a plan view, a first conductive layer comprising a region serving as a gate electrode of the first transistor (Itonaga, Fig. 4, transfer gate electrode 76, Paragraph 0059, and 0097), a second conductive layer comprising a region serving as a gate electrode of the second transistor (Itonaga, Fig. 4, reset gate electrode 77, Paragraph 0059, and 0097) and a third conductive layer comprising a region serving as a gate electrode of the third transistor (Itonaga, Fig. 4, amplifying gate electrode 78, Paragraph 0059, and 0097) have shapes different from each other (Itonaga, Fig. 4, The gates have different shapes.), 
wherein, in a plan view, an opening that reaches the second conductive layer is displaced from center of the second conductive layer (Itonaga, Fig. 4, extension section 77a, Paragraph 0098), wherein, in a plan view, an opening that reaches the third conductive layer is displaced from center of the third conductive layer (Itonaga, Fig. 4, extension section 78a (mislabeled “78” on the extension section of Tr3), Paragraph 0098, Fig. 6C, contact section 88, Paragraph 0098).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa and Kurogi with the different gate shapes as seen in Itonaga to protect against damage that may occur at the time of forming the contact section (Itonaga, Paragraph 0100).
However, the combination of Yamakawa, Kurogi and Itonaga does not teach a wiring making electrical connection to one of a source and a drain of the third transistor with no intervening transistor is formed in the layer.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Fig. 1, transfer transistor TG1), a second transistor (Ohkawa, Fig. 1, reset transistor RST), and a third transistor (Ohkawa, Fig. 1, source follower transistor SF-Tr), a wiring electrically connected to a gate electrode of the first transistor (Ohkawa, Fig. 3, TG line 32b, Paragraph 0084), a wiring electrically connected to a gate electrode of the second transistor (Ohkawa, Fig. 3, RST line 32c, Paragraph 0084), and a wiring making electrical connection to one of a source and a drain of the third transistor with no intervening transistor (Ohkawa, Fig. 3, lead interconnection 32g and contact plug 30g, Paragraph 0084) are formed in a same layer (Ohkawa, Fig. 3, Paragraph 0084).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi and Itonaga with a wiring directly connected to one of a source and a drain of the third transistor in the wiring layer of Yamakawa (Fig. 13) to provide a lead interconnection for a voltage line (Ohkawa, Paragraph 0096). That is, Yamakawa discloses amplifier transistor 53 and reset transistor 55 are both connected to VDD but does not disclose the connection to VDD in the wiring layout. Ohkawa provides explicit disclosure of connecting a reset transistor and amplification (source follower) transistor to a voltage line using a wiring formed in a first wiring layer (Ohkawa, Figs. 3 and 4).
Claim 12 is rejected for the same reasons as claim 14.

Regarding claim 15, the combination of Yamakawa, Kurogi, Itonaga and Ohkawa teaches the semiconductor device according to claim 10 (see claim 10 analysis), wherein the silicon oxide film is in contact with the photodiode; and wherein the light-blocking layer including tungsten is in contact with the silicon oxide film (Kurogi, Fig. 3).
Claim 13 is rejected for the same reasons as claim 15.
(3) Response to Argument
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2013/0001403 A1) in view of Kurogi (US 2012/0241895 A1) in view of Takazawa (US 2013/0070133 A1) in view of Watanabe (US 2014/0253792 A1) in view of Ohkawa (US 2005/0237405 A1).

With regards to Appellant's arguments Section (i), Pages 5-6, the Appellant states: 
“Appellant request reversal of this rejection because neither Yamakawa, Kurogi, Takazawa, Watanabe, Ohkawa, nor any proper combination of the five references describes or suggests an arrangement including “a pixel portion comprising a first pixel, a second pixel, a third pixel, and a fourth pixel,” in which “the pixel portion comprises: a photodiode; a silicon oxide film over the photodiode; a light-blocking layer including tungsten over the silicon oxide film; a color filter over the light-blocking layer; a first transistor; [and] a second transistor; a third transistor; and a capacitor,” including the electrical interconnections recited in claim 2.
The Office Action asserts that the schematic circuit diagrams shown in FIGS. 3, 4, and 9, and the plan view shown in FIG. 13 of Yamakawa depict a pixel array 32 comprising a photodiode 51, and the Office Action relies upon Kurogi, Takazawa, Watanabe, and Ohkawa for showing an imaging device to remedy the deficiencies of Yamakawa. The Office Action concludes that it would have been obvious to modify Yamakawa in view of an accumulation of Kurogi, Takazawa, Watanabe, and Ohkawa because “these arts are analogous since they are all related to imaging devices.” Appellant disagrees.
Initially, with respect to Kurogi, appellant submits that one of ordinary skill in the art would have had no reason to modify the bulk substrate-based pixel of Yamakawa to include Kurogi’s insulation layer 121, light shielding layer 122, flattening film 123, and color filter CF layer on the back side of Yamakawa’s P-type silicon substrate 61. In particular, Yamakawa describes, at paragraph [0073], implementing the pixel 41, as shown in FIGS. 5A and 5B, in a solid-state imaging element as a backside illumination structure so that the amount of light incident on the photoelectric conversion region is not decreased. Modifying the back side of Yamakawa’s P-type silicon substrate 61 to include Kurogi’s insulation layer 121, light shielding layer 122, flattening film 123, and color filter CF layer would inherently reduce the amount of light incident on Yamakawa’s photoelectric conversion region, which would be contrary to Yamakawa’s intended purpose.
As directed by MPEP §2143.01(V), “[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Jn re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” Accordingly, Kurogi does not provide a suggestion or motivation to modify Yamakawa and is not sufficient to render the features of claim 2 prima facie obvious. Although Takazawa, Watanabe, and Ohkawa are cited for showing an imaging device, none of these additional references remedy the deficiencies of Yamakawa and Kurogi. For at least these reasons, the rejection of claim 2 should be reversed because the Office Action fails to establish a prima facie case of obviousness with respect to claim 2 in view of Yamakawa, Kurogi, Takazawa, Watanabe, and Ohkawa.

Examiner’s Response[1]: Paragraph 0073 of Yamakawa is referring to the advantages of placing wiring layers and other electrical components of the pixel behind the photoelectric conversion region in backside illuminated structures. This is in contrast to frontside illuminated structures in which the wiring layers and other electrical components of the pixel are placed in front of the photoelectric conversion region which decrease the amount of light incident on the photoelectric conversion region. It is well known, to one of ordinary skill in the art, in both backside illuminated structures and frontside illuminated structures, optical components of the pixel are placed between the photoelectric conversion region and the incident light in order for the optical components to affect the incident light. 
	Paragraph 0073 of Yamakawa makes reference to Japanese Patent No. 3759435 for description of backside illumination solid-state imaging elements. Japanese Patent No. 3759435 describes a frontside illuminated structure with reference to Figure 9 (reproduced below), and discloses the wiring layer 103 causes decreased sensitivity because of light being bounced by the wiring and light bounced by the wiring enters the photodiode of the adjacent pixel which causes color mixing. (Japanese Patent No. 3759435, Paragraphs 0005-0007).

    PNG
    media_image2.png
    724
    1150
    media_image2.png
    Greyscale








Japanese Patent No. 3759435: Figure 9
In contrast, Japanese Patent No. 3759435 discloses a backside illumination solid-state imaging element (with reference to Figure 3 (reproduced below) and Paragraphs 0029 and 0033) as a solution to the problem. 

    PNG
    media_image3.png
    866
    1150
    media_image3.png
    Greyscale










Japanese Patent No. 3759435: Figure 3

As can be seen, in both backside illuminated structures and frontside illuminated structures, microlenses (Element 36 of Fig. 3, Element 106 of Fig. 9) and color filters (Element 35 of Fig. 3, Element 105 of Fig. 9) are placed between the photoelectric conversion region and the incident light while the wiring layers (Element 38 of Fig. 3, Element 103 of Fig. 9) are in different locations (behind the photoelectric conversion region and in front of the photoelectric conversion region, respectively). Therefore, Paragraph 0073 of Yamakawa is describing light incident on the photoelectric conversion region is not decreased because wiring layers in the backside illuminated structures are not placed between the photoelectric conversion region and the incident light. Yamakawa makes no mention of, or is not concerned with color filters, commonly used in imaging devices to produce color images, or microlenses, commonly used in imaging devices to focus light on the pixel.
Kurogi teaches a backside illuminated image structure (Kurogi, Fig. 3, The photodiode is placed in front of the wiring layer 111 on the light incident side.) comprising a silicon oxide film (Kurogi, Fig. 3, insulation layer 121, Paragraph 0077) over a photodiode (Kurogi, Fig. 3, photodiode 21 including 101pa, Paragraph 0061); a light-blocking layer including tungsten over the silicon oxide film (Kurogi, Fig. 3, light shielding layer 122 and flattening film 123, Paragraph 0077), and a color filter over the light-blocking layer (Kurogi, Fig. 3, color filter CF, Paragraph 0079).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamakawa with the insulation layer, light-blocking layer and color filter as seen in Kurogi to allow the device to form color images, prevent stray light from crossing between pixels, and provide an insulating surface to form the light-blocking layer and color filter on. 
While placing the light-blocking layer and color filter on the pixel of Yamakawa, may reduce the amount of light incident on the pixel, it would provide the benefit of allow the device to form color images and prevent stray light from crossing between pixels. Further, the addition of the light-blocking layer and color filter would not be contrary to the intended purpose of Yamakawa since Paragraph 0073 is referring to the obstruction of light by the wiring layers which remain behind the photodiode from the direction of the incident light. 
The intended purpose of Yamakawa is to include a storage capacitor in the pixel without decreasing the area of the photoelectric conversion region (Yamakawa, Paragraphs 0013-0016). Yamakawa states in Paragraph 0287, a frontside illumination CMOS solid-state imaging element (which also would decrease the amount of light incident on the photodiode) may be used and is not contrary to the intended purpose of Yamakawa. 

With regards to Appellant's arguments Section (i), Pages 6-7, the Appellant states: 
“Claim 2 additionally recites an arrangement with “a wiring electrically connected to a gate electrode of the first transistor, a wiring electrically connected to a gate electrode of the second transistor, a wiring electrically connected to the other electrode of the photodiode, and a wiring directly connected to one of a source and a drain of the third transistor are formed in a same layer.” The Office Action acknowledges the deficiencies of Yamakawa and relies upon FIGS. 1-4 of Ohkawa for showing a pixel circuit Pn, including multi-level wiring layers. The Office Action concludes that it would have been obvious to modify the combination of Yamakawa, Kurogi, Takazawa and Watanabe with Ohkawa to connect a reset transistor and amplification (source follower) transistor to a voltage line using a wiring formed in a first wiring layer. Appellant disagrees.
Initially, FIG. 12 of Yamakawa depicts a first metal wiring (layer) 66 and FIG. 13 of Yamakawa depicts a second metal wiring (layer) 68 that comprises horizontal signal lines 42STR-1, 42STR-2, 42T-1, 42T-2, 42S, and 42R. In FIG. 12 of Yamakawa, the first metal wiring (layer) 66 is electrically connected to a gate of transistor 53 through via-hole 65-2. As shown in FIG. 13, an unconnected via-hole is located between horizontal signal lines 42S and 42R. In view of FIG. 9 of Yamakawa, the unconnected via-hole located between horizontal signal lines 42S and 42R corresponds to the common source/drain region shared between transistors 53 and 54, which is shown in FIG. 9 to be electrically connected to power supply voltage VDD. Accordingly, the other source/drain region of transistor 53 must somehow be subsequently connected to the power supply voltage VDD using the unconnected via-hole located between horizontal signal lines 42S and 42R. Since Yamakawa does not describe or suggest when the electrical connection of the unconnected via-hole located between the horizontal signal lines 42S and 42R is made, one of ordinary skill in the art would conclude that the electrical connection is made to the unconnected via-hole located between the horizontal signal lines 42S and 42R after electrical interconnections of other circuit elements depicted in FIGS. 9 and 12 have been made using the first metal wiring 66 (in FIG. 12) and the second metal wiring 68 (in FIG. 13). Nonetheless, Yamakawa does not describe or suggest direct electrical connection to the other of the source/drain region of the transistor 53 via the unconnected via- hole using either of the first wiring 66 or the second wiring 68. Accordingly, for at least this these reasons, Yamakawa is more deficient than admitted to by the Office Action and the rejection of claim 2 should be reversed.
Additionally, the Office Action relies upon FIGS. 1-4 of Ohkawa for showing a pixel circuit Pn, including multi-level wiring layers. Although Ohkawa may depict, in FIGS. 3 and 4, a first metal interconnection layer 32 and a second metal interconnection layer 36 electrically interconnecting elements of the pixel circuit Pn, one of ordinary skill in the art would have had no reason to modify Yamakawa, in view of Ohkawa, to include a wiring, formed along with horizontal signal lines 42STR-1, 42STR-2, 42T-1, 42T-2, 42S, and 42R, in FIG. 13 of Yamakawa, that is directly connected to the other source/drain region of the transistor 53 through the unconnected via-hole provided between the horizontal signal lines 42S and 42R in order to supply power VDD to the other source/drain region of the transistor 53. Accordingly, Ohkawa fails to remedy the deficiencies of Yamakawa. For at least these additional reasons, the Office Action fails to establish a prima facie case of obviousness in view of Yamakawa, Kurogi, Takazawa, Watanabe, and Ohkawa with respect to claim 2, and the rejection of claim 2 should be reversed.”

Examiner’s Response[2]: The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant states: “In view of FIG. 9 of Yamakawa, the unconnected via-hole located between horizontal signal lines 42S and 42R corresponds to the common source/drain region shared between transistors 53 and 54, which is shown in FIG. 9 to be electrically connected to power supply voltage VDD. Accordingly, the other source/drain region of transistor 53 must somehow be subsequently connected to the power supply voltage VDD using the unconnected via-hole located between horizontal signal lines 42S and 42R.” 
	While Examiner notes the unconnected via-hole located between horizontal signal lines 42S and 42R corresponds to the common source/drain region shared between transistors 53 and 55 (not 54), Examiner agrees the other source/drain region of transistor 53 must somehow be subsequently connected to the power supply voltage VDD using the unconnected via-hole located between horizontal signal lines 42S and 42R. However, Yamakawa is silent regarding the connection. Yamakawa discloses amplifier transistor 53 and reset transistor 55 are both connected to VDD but does not disclose the connection to VDD in the wiring layout.
	Ohkawa provides an explicit teaching of connecting the source follower transistor (amplifier transistor) and reset transistor to VDD. Ohkawa discloses connecting the source follower transistor to the VDD (Ohkawa, Fig. 4, VR line 36b, Paragraph 0093) using a wiring (Ohkawa, Fig. 3, lead interconnection 32g and contact plug 30g, Paragraph 0084) directly connected to one of a source and a drain of the source follower transistor, the wiring (Ohkawa, Fig. 3, lead interconnection 32g and contact plug 30g) formed in the same layer as the wiring for wirings connected to the transfer transistor and reset transistor (Ohkawa, Fig. 3).
	That is, with respect to the claim language, Ohkawa teaches a first transistor (Ohkawa, Fig. 1, transfer transistor TG1), a second transistor (Ohkawa, Fig. 1, reset transistor RST), and a third transistor (Ohkawa, Fig. 1, source follower transistor SF-Tr), a wiring electrically connected to a gate electrode of the first transistor (Ohkawa, Fig. 3, TG line 32b, Paragraph 0084), a wiring electrically connected to a gate electrode of the second transistor (Ohkawa, Fig. 3, RST line 32c, Paragraph 0084), and a wiring directly connected to one of a source and a drain of the third transistor (Ohkawa, Fig. 3, lead interconnection 32g and contact plug 30g, Paragraph 0084) are formed in a same layer (Ohkawa, Fig. 3, Paragraph 0084).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamakawa, Kurogi, Takazawa and Watanabe with the explicit teaching of a wiring directly connected to one of a source and a drain of the third transistor in the wiring layer of Yamakawa (Fig. 13) to provide a lead interconnection for a voltage line (Ohkawa, Paragraph 0096). 
Therefore, the combined teachings of the references would have suggested to those of ordinary skill in the art that a wiring for a connection between an amplifier transistor and VDD may be formed in the same layer as the wirings for the transfer transistor and reset transistor.

Claims 10 and 11 have been rejected under 35 U.S.C. §103 as being unpatentable over Yamakawa in view of Kurogi and Ohkawa. 

With regards to Appellant's arguments Section (ii), Page 7, the Appellant states: 
Appellant requests reversal of this rejection because claim 10 recites features similar to those of claim 2 discussed above, and, as discussed above, Yamakawa, Kurogi and Ohkawa do not describe or suggest those features.
Examiner’s Response[3]: As seen in Examiner’s Response[1] and [2], the combination of Yamakawa, Kurogi and Ohkawa discloses the claimed features.

Claims 12-15 have been rejected under 35 U.S.C. §103 as being unpatentable over Yamakawa in view of Kurogi, Itonaga (U.S. Pat. App. Pub. No. 2007/0128954), and Ohkawa. 

With regards to Appellant's arguments Section (iii), Page 7, the Appellant states: 
Appellant requests reversal of this rejection because claims 12 and 14 recite features similar to those discussed above with respect to claim 2, and Itonaga, which is cited for showing a semiconductor device, does not remedy the failure of Yamakawa, Kurogi, and Ohkawa to describe or suggest those features.
Examiner’s Response[4]: As seen in Examiner’s Response[1] and [2], the combination of Yamakawa, Kurogi and Ohkawa discloses the claimed features.


(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WESLEY J CHIU/Examiner, Art Unit 2698        
07/22/2022
                                                                                                                                                                                                Conferees:

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698    

                                                                                                                                                                                                    /LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.